Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000005
                                                         18-JUL-2016
                                                         10:41 AM


                          SCWC-16-0000005


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                         DWIGHT J. VICENTE,

                   Petitioner/Claimant-Appellant,


                                 vs.


                   HILO MEDICAL INVESTORS, LTD.,

                    Respondent/Employer-Appellee,


                                 and


                  JOHN MULLEN & COMPANY, INC.,

             Respondent/Insurance Carrier-Appellee. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

      (CAAP-16-0000005; AB 2015-259(H); DCD NO. 1-87-00882)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          The application for writ of certiorari, filed on June
13, 2016, is hereby rejected.
          DATED:   Honolulu, Hawai'i, July 18, 2016.

Dwight J. Vicente,              /s/   Mark E. Recktenwald

pro se
                         /s/   Paula A. Nakayama

                                /s/   Sabrina S. McKenna

                                /s/   Richard W. Pollack

                                /s/   Michael D. Wilson